I must respectfully dissent from the decision reached by the majority.
Given the fact that both appellant and appellee offered testimony setting forth different versions of the events surrounding the charges brought against appellant, both versions of which were equally believable, appellant should have been afforded a wide latitude in presenting testimony and/or evidence to establish his claim of self-defense. Therefore, I would find that the trial court erred in refusing to allow the defense an opportunity to thoroughly examine appellant regarding evidence pertaining to appellant's observations and state of mind. As such, I would reverse the trial court's judgment of conviction.
APPROVED:
  _____________________________ EDWARD A. COX, PRESDING JUDGE